DETAILED ACTION
This is response to Application 17/028,480 filed on 09/22/2020 in which claims 1-20 are presented for examination.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,798,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application is performed by the device of Claim 1 of USPN 10,798,566.
 Claims 2-8 are rejected because they depend on rejected independent claim 1 above.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,798,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of this application is performed by the system of Claim 16 of USPN 10,798,566.
 Claims 10-14 are rejected because they depend on rejected independent claim 9 above.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,798,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of this application is performed by the method of Claim 12 of USPN 10,798,566.
 Claims 16-20 are rejected because they depend on rejected independent claim 15 above.

Allowable Subject Matter
Claims 4-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilit et al. (US 2017/0208116 A1).

8. Regarding claim 1, Schilit teaches a method, comprising:
selecting, by a user equipment comprising a processor, a message from a group of messages, wherein the selecting is based on an occurrence frequency of a transmission of the message being determined to satisfy a defined occurrence frequency level (Paragraph [0033] recommended interactions; display on user device) and
transmitting, by the user equipment to network equipment, the message and a binary representation of information indicative of a location of the user equipment (Paragraph [0038] user controls collection of user information; location).

9. Regarding claim 2, Schilit teaches further comprising:
prior to the transmitting, converting, by the user equipment, information indicative of the location of the user equipment into the binary representation (Paragraph [0038] user controls collection of user information; location). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schilit et al. (US 2017/0208116 A1) in view of Shuman (US 2011/0165905 A1).

10. Regarding claim 3, Schilit does not explicitly disclose wherein the converting comprises translating location information into the information indicative of the location at a radio chipset level of the user equipment.
Shuman teaches wherein the converting comprises translating location information into the information indicative of the location at a radio chipset level of the user equipment (Shuman Figure 2 Paragraphs [0041], [0063] and [0074]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide translating location information into the information indicative of the location at a radio chipset level of the user equipment as taught by Shuman in the system of Schilit for sharing geographic information see abstract of Shuman. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schilit et al. (US 2017/0208116 A1) in view of Ryu et al. (US 2018/0152910 A1). 
Regarding claim 8, Schilit does not explicitly disclose wherein the transmitting comprises transmitting the message and the binary representation via a fifth generation communications network.
	Ryu teaches wherein the transmitting comprises transmitting the message and the binary representation via a fifth generation communications network (Paragraph [0006] to [0008] 5G system and location information; Paragraph [0045] to [0049] location information in bits).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the transmitting comprises transmitting the message and the binary representation via a fifth generation communications network as taught by Ryu in the system of Schilit for transmitting location information with reduced overhead see Paragraph [0008] of Ryu.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

 Chawla (US 2011/0159884 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466